DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claim 53-58 in the reply filed on November 01, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement (see page 1 of the response filed November 01, 2021), the requirement is still deemed proper and is therefore made FINAL.
Claims 59-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invnetion, there being no allowable generic or linking claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 53, 54 and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 and 23 of U.S. Patent No. 10,548,503 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited elements of claim 53 and 58 are to be . 
Claim 55 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,548,503 B2 (hereinafter “The Patent”) in view of Palikaras et al., US 2016/0361002 A2 hereinafter "Palikaras". 
Claim 55 differs with claim 1 of the patent in that the patented claims do not recite limitations of claim 55. However, Palikaras discloses a sensor system ([0111-0112], [0131], Fig. 14a)) comprising a transmit and receive antenna ([0129]), as depicted in Fig. 13, the device is disclosed as body worn (1303) with at least one processor with a non transitory computer readable medium and an indicator (device that receives signal from 1303 in Fig. 13, see also alternative illustration in Fig. 12b) being separate from the body worn device (claim 55). It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the invention of claim 1 of the Patent to be configured as a body worn device with the at least one processor, non transitory computer readable medium and indicator being separate from the body worn device (eg., as depicted in Fig. 13 or 12b), to reduce profile of the body worn device while performing all the required functions.  
Claims 56 and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,548,503 B2 (hereinafter “The Patent”) in view of Turnquist et al., US 2012/0053445 A1 A2 hereinafter "Turnquist". 

Conclusion
Claims 53-58 will be allowable if a terminal disclaimer is filed to overcome the rejections set forth in this Office action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI NGANGA whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI/Primary Examiner, Art Unit 3793